DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  
With respect to claim 8 the word -- to – is to be inserted between the recitations of “connected” and “the high” on lines 10-11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-10, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhanasekaran (USPN 10,003,312)
With respect to claim 1, Dhanasekaran discloses, in Figs. 4 and 6, a current source (Fig. 4 or Fig. 6), comprising:
 at least one gain component (290) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (the gain of an operational amplifier is constant below its cutoff frequency and inversely proportional above the cutoff frequency), the gain component having a first input (one of 404 and 406), a second input (other one of 404 and 406), and an output (208); 
a source resistor connected in series with the output of the gain component (220) and connected to a high terminal of a current source output (Vout/410), the gain component configured to regulate a voltage across the source resistor to be a source voltage (Vout), the gain of the gain component limiting regulation by the gain component of the source voltage (gain is limited) and an output voltage across a load between the high terminal (Vout) and a low terminal of the current source output (ground); and
 a feedback component (262) connected to the low terminal (ground) and an input of the gain component (via FFB), the feedback component to receive at least a portion of the output voltage (Vout to R1), the feedback component configured to reduce the gain of the gain component available to regulate the source voltage across the source resistor to make the source resistor appear larger than a load resistance between the high and low terminals (see Col. 6 lines 16-42).  
With respect to claim 3, the current source as claimed in claim 1, wherein the gain component comprises an operational amplifier (290 is an operational amplifier).  
With respect to claim 4, the current source as claimed in claim 1, wherein the feedback component comprises a resistive attenuator across the output (426 and 428 constitute a resistive attenuator).  
With respect to claim 6, the current source as claimed in claim 1, wherein the current source is inserted in place of a source resistor of a second current source without gain reduction (the above limitation is merely intended use and/or a function limitation of the circuit.  When the circuit is “inserted in place of” a device that device is on longer required by the claims.  The circuit of Fig. 4 is capable of being used in place of such a device).  
With respect to claim 7, the current source as claimed in claim 1, wherein the current source is inserted in place of a source resistor of a second current source with gain reduction (the above limitation is merely intended use and/or a function limitation of the circuit.  When the circuit is “inserted in place of” a device that device is on longer required by the claims.  The circuit of Fig. 4 is capable of being used in place of such a device).    
With respect to claim 8, a current source, comprising: 
a source voltage (input to 290 at Rin connected to 404);
 at least one gain component (290) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (the gain of an operational amplifier is constant below its cutoff frequency and inversely proportional above the cutoff frequency), the gain component having a first input (one of 404 and 406), a second input (other one of 404 and 406), and an output (208); 
a source resistor connected in series with the output of the gain component (220) and connected to the high output terminal (Vout/410); and
 a resistor network (262) comprising two resistors in series (425 and 427), a first end of the network connected to the high output terminal (426 connected to 410/Vout) and a second end to the low output terminal (428 connected to ground) and a node between the two resistors connected to a second input of the gain component (412 to non-inverting terminal of 290) values of the first and second resistors are related by a constant based upon a gain of the gain component set by the resistor network (the ratio of the resistors set the gain of the amplifier see Col. 6 lines 16-42).
With respect to claim 9, the current source of claim 8, wherein the gain component comprises an operational amplifier (290 is an opamp).  
With respect to claim 10, the current source as claimed in claim 9, further comprising a second operational amplifier connected between a high terminal and a low terminal of the current source (unity gain buffer amplifier 502 connected between Vout and ground via R1 and R2).  

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (USPN 4,290,024).
With respect to claim 1, Yokoyama discloses, in Figs. 5, a current source (Fig. 5), comprising:
 at least one gain component (31) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (the gain of an operational amplifier is constant below its cutoff frequency and inversely proportional above the cutoff frequency), the gain component having a first input (one of non-inverting and inverting terminals of 31), a second input (other one of inverting and non-inverting terminals o f31), and an output (output of 31); 
a source resistor connected in series with the output of the gain component (53) and connected to a high terminal of a current source output (OUTPUT/34), the gain component configured to regulate a voltage across the source resistor to be a source voltage (voltage on 34 is regulated via the feedback), the gain of the gain component limiting regulation by the gain component of the source voltage (gain is limited) and an output voltage across a load between the high terminal (34/OUTPUT) and a low terminal of the current source output (ground); and
 a feedback component (54, 55, 56 and 51/52) connected to the low terminal (ground) and an input of the gain component (inverting terminal via 56), the feedback component to receive at least a portion of the output voltage (voltage on OUTPUT via 54), the feedback component configured to reduce the gain of the gain component available to regulate the source voltage across the source resistor to make the source resistor appear larger than a load resistance between the high and low terminals (the values of the resistors of the feedback circuitry are selected such that the load, RL/57, has effectively zero/no impedance.  Thus, 53 is larger than 57/RL since the load impedance is effectively zero, see Col. 5 lines 48-63)
With respect to claim 5, the current source as claimed in claim 1, where the feedback component comprises an inverting attenuator (inverting amplifier attenuator of 37, 54 and 55).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 12-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dhanasekaran (USPN 10,003,312).
With respect to claim 1, Dhanasekaran discloses, in Figs. 4 and 6, a current source (Fig. 4 or Fig. 6), comprising:
 at least one gain component (290) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (the gain of an operational amplifier is constant below its cutoff frequency and inversely proportional above the cutoff frequency), the gain component having a first input (one of 404 and 406), a second input (other one of 404 and 406), and an output (208); 
a source resistor connected in series with the output of the gain component (220) and connected to a high terminal of a current source output (Vout/410), the gain component configured to regulate a voltage across the source resistor to be a source voltage (Vout), the gain of the gain component limiting regulation by the gain component of the source voltage (gain is limited) and an output voltage across a load between the high terminal (Vout) and a low terminal of the current source output (ground); and
 a feedback component (262) connected to the low terminal (ground) and an input of the gain component (via FFB), the feedback component to receive at least a portion of the output voltage (Vout to R1), the feedback component configured to reduce the gain of the gain component available to regulate the source voltage across the source resistor to make the source resistor appear larger (see Col. 6 lines 16-42).  
Dhanasekaran discloses matching the output impedance to the load impedance (RL; see Col. 5 lines 19-30) connected between the high (Vout) and low (ground) terminals. However, Dhanasekaran fails to disclose that the output impedance of the amplifier is larger than the load impedance.
Nevertheless, Dhanasekaran discloses that the resistances of 425 (R1) and 427 (R2) are adjustable to set any desired value of the output impedance.  Thus, it would have been obvious to one of ordinary skill in the art to adjust R1 and R2 such that the effective impedance of 290 is larger than the load resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting the desired output impedance of the amplifier circuit at a desired level as well as setting a desired level of current output/power transfer between the amplifier and the load circuit
With respect to claim 3, the current source as claimed in claim 1, wherein the gain component comprises an operational amplifier (290 is an operational amplifier).  
With respect to claim 4, the current source as claimed in claim 1, wherein the feedback component comprises a resistive attenuator across the output (426 and 428 constitute a resistive attenuator).  
With respect to claim 6, the current source as claimed in claim 1, wherein the current source is inserted in place of a source resistor of a second current source without gain reduction (the above limitation is merely intended use and/or a function limitation of the circuit.  When the circuit is “inserted in place of” a device that device is on longer required by the claims.  The circuit of Fig. 4 is capable of being used in place of such a device).  
With respect to claim 7, the current source as claimed in claim 1, wherein the current source is inserted in place of a source resistor of a second current source with gain reduction (the above limitation is merely intended use and/or a function limitation of the circuit.  When the circuit is “inserted in place of” a device that device is on longer required by the claims.  The circuit of Fig. 4 is capable of being used in place of such a device).    
Claim 12 is rejected for essentially the same reasons as claim 1.
With respect to claim 13, the method as claimed in claim 12, wherein producing the feedback signal from the feedback component comprises producing the feedback signal from a resistor network having a first and second resistor that have values that are proportional to each other (426 and 428 generate the feedback voltage to the non-inverting terminal of 290; the resistors are proportional to each other).  
With respect to claim 14, the method as claimed in clam 13, wherein a value of the second resistor is equal to a constant minus one, times a value of the first resistor (K-1, see Col 6 lines 16-31).  
With respect to claim 16, the method as claimed in claim 13, wherein producing the feedback signal further comprises producing the feedback signal from an additional gain component comprising an operational amplifier (unity gain buffer amplifier 502 connected between Vout and ground via R1 and R2 providing feedback to the non-inverting terminal).  
With respect to claim 17, the current source as claimed in claim 12, wherein producing the feedback signal comprises from the feedback component comprises producing the feedback signal from an operational amplifier between the high and low terminals (unity gain buffer amplifier 502 connected between Vout and ground via R1 and R2 providing feedback to the non-inverting terminal).    

Claim(s) 1, 2, 8, 12, 14, 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akama (USPN 6,809,511) in view of Dhanasekaran (USPN 10,003,312).
With respect to claim 1, Akama discloses, in Fig. 1, a current source (Fig. 1), comprising: 
at least one gain component (A1) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (due to the feedback circuitry of L3, B1, R1, R2 and C1 the amplifier A1 operates as an integrator, see Col. 1 line 65 to Col. 2 line 9.  More specifically, lines 4-9.  An integrator has a transfer function of a low pass filter wherein the gain will be constant below the cutoff frequency of the low pass filter/integrator and the gain will be inversely proportional to the frequency above the cutoff frequency.  Thus, A1 operates as claimed) the gain component having a first input, a second input and an output (inverting terminal; non-inverting terminal; output of A1); 
a source resistor connected in series with the output of the gain component (R3) and connected to a high terminal of a current source output (Vout/24) the gain component to regulate a voltage across the source resistor to be a source voltage (the circuit is operated as claimed to generate the source voltage Vout), the gain of the gain component limiting regulation by the gain component of the source voltage (the gain is limited as claimed) and an output voltage across load (e.g., Z1) between the high terminal (Vout/24) and a low terminal (GND) and the current source output (ground is the low reference point of the output). 
Akama fails to disclose:
“a feedback component to receive at least a portion of the output voltage, the feedback component configured to reduce the gain of the gain component available to regulate the source voltage across the source resistor to make the source resistor appear larger than a load resistance between the high and low terminals.”
However, Dhanasekaran discloses, in Figs 3 and 4, adding a feedback network (262 of Fig. 3 details disclosed in Fig. 4) to an amplifier (290) having a source resistor (220) connected between the output of the amplifier and the output of the circuit (210).  The feedback component receiving least a portion of the output voltage (Vout/signal on 410), the feedback component configured to reduce the gain of the gain component available to regulate the source voltage across the source resistor to make the source resistor appear larger than a load resistance between the high and low terminals (262 regulates the source voltage across 220 via the feedback voltage to reduce the gain of 290 and make the resistance of 220, RA, appear much larger, see Col. 5 lines 19-56).  The feedback circuit of 262 allows for an increasing of the output impedance/resistance value for the purpose of, among other things, setting a desired output impedance.  While Dhanasekaran discloses matching the output impedance to the load impedance (see Col. 5 lines 19-30), Dhanasekaran discloses that the resistances of 425 (R1) and 427 (R2) are adjustable to set any desired value of the output impedance.  Thus, it would have been obvious to one of ordinary skill in the art to adjust R1 and R2 such that the effective impedance of 290 is larger than the load resistance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting the desired output impedance of the amplifier circuit at a desired level as well as setting a desired level of current output/power transfer between the amplifier and the load circuit.
With respect to claim 2, Akama discloses, the current source as claimed in claim 1, further comprising an inductance in series with the source resistor (L2).
Akama fails to disclose the specific values of the inductor (L2) and the resistor (R3).  Thus, Akama fails to explicitly disclose “the inductance sized to have an impedance equal to the resistance of the source resistor at the frequency point”.
However, the inductor L2 is sized to filter out noise (see Col. 2 lines 14-17) and the resistor is connected to, among other things, set a current value at the output of Fig. 1.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to construct R3 and L2 such that the inductance sized to have an impedance equal to the resistance of the source resistor at the frequency point, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to set the resistor and inductor to desired values when the desired current and frequency of the unwanted noise occurs at a sizing where the inductor and resistor have and equal impedance/resistance and/or optimize circuit performance.
With respect to claim 8, Akama. discloses, in Figs. 1, a current source (Fig. 1), comprising: 
a source voltage (Vin); 
at least one gain component (A1) having a constant gain at frequencies below a frequency point, and having a gain inversely proportional to frequency at frequencies above the frequency point (due to the feedback circuitry of L3, B1, R1, R2 and C1 the amplifier A1 operates as an integrator, see Col. 1 line 65 to Col. 2 line 9.  More specifically, lines 4-9.  An integrator has a transfer function of a low pass filter wherein the gain will be constant below the cutoff frequency of the low pass filter/integrator and the gain will be inversely proportional to the frequency above the cutoff frequency.  Thus, A1 operates as claimed) the gain component having a first input connecting to the source voltage (inverting terminal) and an output connected to a high output terminal (Vout/24); 
a source resistor connected to the output of the gain component and the high output terminal (R3).
Akama fails to disclose: 
“a resistor network comprising two resistors in series, a first end of the network connected the high output terminal an a second end connected to the low output terminal and a node between the two resistors connected to a second input of the gain component values of the first and second resistors are related by a constant based upon a gain of the gain component set by the resistors”.
However, Dhanasekaran discloses in Figs. 3 and 4 adding a resistor network (262) to an amplifier (290).  The resistor network (262) comprising two resistors in series (425 and 427), a first end of the network connected to the high output terminal (426 connected to 410/Vout) and a second end to the low output terminal (428 connected to ground) and a node between the two resistors connected to a second input of the gain component (412 to non-inverting terminal of 290) values of the first and second resistors are related by a constant based upon a gain of the gain component set by the resistor network (the ratio of the resistors set the gain of the amplifier see Col. 6 lines 16-42).
Adding the resistor network to the feedback of the amplifier allows one to set the desired output impedance to optimize the output impedance of the amplifier with respect to the load impedance and thus optimize power transfer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the feedback resistor circuit 262 of Dhanasekaran to the amplifier circuit of Fig. 3 of Akama for the purpose of, among other things, optimizing the output impedance and/or power transfer of Akama.
With respect to claim 11, the current source of claim 8, further comprising an inductor in series with the source resistor (e.g., L2).  
With respect to claim 12, the above claim essentially recites the method of constructing and/or operating the circuit of claim 1.  There is essentially no difference in the recited limitations of claim 1 and claim 12 (aside from claim 12 being a method).  Thus, claim 12 is rejected for the same reasons as claim 1.  The gain component of A1 must be powered in order for the opamp to be able to operate.
With respect to claim 13, the method as claimed in claim 12, wherein producing the feedback signal from the feedback component comprises producing the feedback signal from a resistor network (R1 and R2) having a first (e.g., one of R1 and R2) and second resistor (other one of R1 and R2) that have values that are proportional to each other (the values are proportional to each other.  Note there is no explicit claimed limitation with respect to the proportionality of the resistors.  Thus, the proportional value may be any value and R1 and R2 are proportional to each other according to the ratio of their respective resistances).  
With respect to claim 14, Akama fails to provide explicit values of R1 and R2 and thus fails to disclose “wherein a value of the second resistor is equal to a constant minus one, times a value of the first resistor.”  However, the above resistors set the desired gain of the circuit (see Col. 1 line 63).
It would have been obvious to one of ordinary skill in the art at the time of the invention to construct R1 and R2 such that a value of the second resistor is equal to a constant minus one, times a value of the first resistor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to set the gain of the circuit to a desired value and to optimize circuit performance.
With respect to claim 15, Akama discloses, the method as claimed in claim 14, further comprising connecting an inductor in series with the source resistor (L2).  Akama fails to disclose the specific values of the inductor (L2) and the resistor (R3) and the above values of the resistors.  Thus, Akama fails to explicitly disclose “selecting the constant based upon a point where a frequency response of the inductor equals the resistance of the source resistor”.
However, the inductor L2 is sized to filter out noise (see Col. 2 lines 14-17) and the resistor is connected to, among other things, set a current value at the output of Fig. 1 and the resistors set the gain of the circuit.
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to select the constant based upon a point where a frequency response of the inductor equals the resistance of the source resistor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to set the resistor and inductor to desired values when the desired current and frequency of the unwanted noise occurs at a sizing where the inductor and resistor have and equal impedance/resistance as well as set the desired gain of the circuit and/or optimize circuit performance.
With respect to claim 18, the current source as claimed in claim 12, further comprising connecting an inductor in series with the source resistor (e.g., L2).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin (USPN 7,551,033) discloses in Figs. 1 and 3 that the open loop gain of an amplifier is constant for lower frequencies and then is inversely proportional to frequency for higher frequencies, see Fig. 3 and Col. 2 lines 10-35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849